Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of ninth embodiment in the reply filed on 04/14/22 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada, U.S. Patent 7,358,565 in view of Kitamura, US 2017/0018637.
Harada shows the invention as claimed including a semiconductor device comprising:
A semiconductor substrate 1 including a drift region of a first conductivity type;
An emitter region 5 of the first conductivity type provided above the drift region inside the semiconductor substrate and having a dopant concentration higher than the drift region;
A base region 3 of a second conductivity type provided between the emitter region and the drift region inside the semiconductor substrate;
A first accumulation region 4 of the first conductivity type provided between the base region and the drift region inside the semiconductor substrate and having a doping concentration higher than the drift region;
A plurality of trench portions provided to pass through the emitter region, the base region and the first accumulation region from an upper surface of the semiconductor substrate, and provide with a conductive portion inside 8 (see col. 3-line 15 to col. 7-line 46).
	Harada does not expressly disclose a bottom region of the second conductivity type provided between the accumulation region at the lowest side and drift region. However, Kitamura discloses a bottom region 12 of a second conductivity type provided between the lowest side of an accumulation region and drift region. In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the bottom region of the second conductivity type because in such a way the electric field at the bottom of the trenches can be relaxed.
	Concerning dependent claim 2 and the relative concentrations of the base and bottom regions, note that a prima facie case of obviousness exists because it is not patentable to determine the optimum concentration of various layers during routine experimentation.
	With respect to dependent claim 3, note that the bottom region of Kitamura connects trench portions located at both sides of a mesa portion therebetween.
	Regarding dependent claim 5, note that in Kitamura the bottom region is, in a depth direction of the semiconductor substrate, provided in a range of depth that overlaps a range of depth of a gate conductive portion.
	Concerning dependent claim 6, the bottom region in Kitamura overlaps in a depth direction at least a part of a bottommost portion of an adjacent one of the plurality of trench portions.
	With respect to dependent claim 7, note that the bottom region in Kitamura is formed in each of a plurality of mesa portions and provided adjacent to respective ones of the plurality of trench portions on both sides of each mesa portion.
	Concerning dependent claim 8, note that the bottom regions in respective adjacent portions in Kitamura have a same thickness in a depth direction.
	Regarding dependent claim 22 and the particular shape of the bottom region, a prima facie case of obviousness exists because the particular configuration of the bottom region is not significant absent some new or unexpected results with respect to that configuration.
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada, U.S. Patent 7,358,565 in view of Kitamura, US 2017/0018637 as applied to claims 1-3, 5-8, and 22 above, and further in view of Sachiko, JP 2005-210047.
Harada and Kitamura are applied as above but do not expressly disclose the bottom region being configured to operate in an electrically floating state. Sachiko discloses a doped region 40 being configured to operate in an electrically floating state (see paragraph 0020). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the bottom region of Harada modified by Kitamura to operate in a floating state because, as shown by Harada, such a floating region is commonly used in trench gate transistors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



May 6, 2022